MONTGOMERY, Judge.
John Chris Cornett appeals from a judgment allowing recovery of $2,950 as illegally paid to him by the Floyd County Fiscal Court. This is an action by taxpayers, attacking the validity of an order of the fiscal court authorizing the payment of $50 per month for salary to appellant as Commonwealth’s attorney. It was contended that the payments were compensation in excess of the amount allowed by law.
Two questions concerning the right of the taxpayers to bring the action are decisive of this appeal. They are: (1) was a sufficient demand made upon the fiscal court prior to the bringing of the action; and (2) would such demand have been futile. See Upton v. Whitley County, 310 Ky. 174, 220 S.W.2d 375; Bennett v. Whitley County, Ky., 243 S.W.2d 54.
Both questions were answered adversely to appellees herein in Cooley v. Sturgill, and consolidated cases, Ky., 293 S.W.2d 634, wherein the same memorandum or demand and the same circumstances were considered. Other questions urged on appeal are not reached.
The judgment is reversed.